DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 
Response to Amendment
2.	Applicant’s remarks filed 1/27/21 have been fully considered and entered. Claims 1 and 14 have been amended as requested. Claim 13 is canceled. Applicant’s amendments are not found sufficient to overcome the anticipation rejections made over the cited prior art of Deteresa et al., US 6,592,979. Applicant’s amendments are also not found sufficient to overcome the obviousness type rejections made over the cited prior art of made over the cited prior art of Takebe et al., WO 2014103658 (note US 10,093,777 is relied upon as a translation for the WO document) Applicant’s amendments are not found patentably distinguishable over the cited prior art and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 



Response to Arguments
3.	Claim(s) 1, 2, 4, 5, 7, 12, 14,15, 17, 18 and 20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deteresa et al., US 6,592,979. 
	Applicants amend claims 1 and 14 to recite that a plurality of fibers in a non-woven mat or woven containing fabric and argues that the ribbons of Deteresa et al., do not meet the limitation of a non-woven. In response, the Examiner is of the position that a ribbon of aligned multi-filament fibrous tows meet the limitation of a “non-woven mat” or “fabric”. A nonwoven fabric is a fabric-like material made from staple fibre (short) and long fibres (continuous long), bonded together by chemical, mechanical, heat or solvent treatment. The term is used in the textile manufacturing industry to denote fabrics, such as felt, which are neither woven nor knitted. https://en.wikipedia.org/wiki/Nonwoven_fabric  
The cited prior art of Deteresa et al., US 6,592,979 teach hybrid matrix fiber composites made from multi-filament fiber tows (ribbons) impregnated with first and second matrix materials (abstract and figures 5a and 5b). Figures 5a and 5b illustrate the spatially separate first and second matrix materials. The Examiner considers the fibrous ribbons of Deteresa et al., US 6,592,979 sufficient to meet the limitation of a fiber containing mat or fabric. Deteresa et al., US 6,592,979 teach that the dimension of the ribbons can vary depending on use (column 8, 1-10). With regard to the limitation of wherein the second thermoplastic polymer is not in direct contact with the fibers in the mat or fabric, the Examiner is the position that Deteresa et al., US 6,592,979 also teach this feature. Specifically, Deteresa et al., US 6,592,979 teach that the fibrous ribbons are embedded with a first resin matrix and either partially or completely solidified with curing (column 10, 30-40). As such, the Examiner is of the position that when the when the second resin matrix is applied after the first resin matrix is cured, it would not come into direct contact with the fibers in the ribbons embedded with the first resin matrix. Such an arrangement is clearly illustrated in figures 5a and 5b. For these reasons the Examiner maintains that Deteresa et al., US 6,592,979 anticipates the rejected claims. 

	Claim(s) 1, 2, 4-7 and 9-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al., WO 2014103658 (note US 10,093,777 is relied upon as a translation for the WO document).
	Applicants argue that the alternate embodiments cited in the prior art of Takebe et al., does not suggest that the fibers in the non-woven fabric layer do not extend into the adjacent resin layers. This argument is not found persuasive. Figure 7 of Takebe et al., clearly illustrate a fiber reinforced resin layer adjacent a non-fibrous resin layer. Takebe et al., teach forming the fiber reinforced resin layer and resin layers separately and then joining the layers to form a laminate (column 21, 35-65). The Examiner is of the position that since each substrate layer is made individually and cooled prior to joining the layers together form a laminate, the fibers in the fiber reinforced resin layer would not extend into the adjacent non-fibrous resin layers. For these reasons, the Examiner maintains that the cited prior art of Takebe et al., renders the rejected claims obvious.  

Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim(s) 1, 2, 4, 5, 7, 12, 14,15, 17, 18 and 20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deteresa et al., US 6,592,979. 
	The patent issued to Deteresa et al., teach a hybrid matrix fiber composites made from multi-filament fiber tows (ribbons) impregnated with first and second matrix materials (abstract and figures 5a and 5b). Figures 5a and 5b illustrate the spatially separate first and second matrix materials. Deteresa et al., teach a two-step process to form the hybrid composite (column 13, 5-25). Deteresa et al., teach in the first step the fibrous ribbons are impregnated with a first matrix material and partially cured. . 
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claim(s) 1, 2, 4-7 and 9-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al., WO 2014103658 (note US 10,093,777 is relied upon as a translation for the WO document).
	The patent issued to Takebe et al., teach a fiber reinforced matrix comprising a first thermoplastic resin and a second thermoplastic resin (abstract and figure 3). Takebe et al., teach a fiber resin reinforced non-woven sheet comprising thermoplastic resin A impregnated on one side of the non-. 
Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claim(s) 3, 6, 8-11, 16 and 19 stand rejected under 35 U.S.C. 103 as obvious over Takebe et al., WO 2014103658 (note US 10,093,777 is relied upon as a translation for the WO document) and/or Deteresa et al., US 6,592,979 as applied to claim 1, and further in view of Tadepalli et al., US 2011/0021737 A1.
	The rejections made over the cited prior art of Takebe et al., and Deteresa et al., are maintained as set forth above and Applicants have not presented any new arguments for which to consider. 
	The published patent application issued to Tadepalli et al., teach a process for forming a fiber reinforced composite with a pre-impregnated fibrous substrate (abstract and sections 0042, 0044-0046 and figure 2). Said method includes inserting a pre-impregnated fibrous substrate to a mold (section 0043), adding additional layers of fiber and/or thermoplastic polymer materials (sections 0044-0045) 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789